ORDER
PER CURIAM:
This is an appeal from a judgment setting aside a conveyance of real estate in Ste. Genevieve County, Missouri, on the grounds of undue influence.
Having determined that the judgment of the trial court in this bench-tried case is supported by substantial evidence and is not against the weight of the evidence, Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), and that no error of law appears, and that an opinion would have no precedential value, the judgment of the trial court is affirmed. Rule 84.16(b) V.A.M.R.